Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 22, 2015

                                        No. 04-15-00332-CV

                            MANUEL AND SIMONA CAMACHO,
                                      Appellant

                                                  v.

                         TEXAS WESTCHESTER FINANCIAL, LLC,
                                     Appellee

                         From the County Court, Atascosa County, Texas
                                     Trial Court No. 4246
                            Honorable Lynn Ellison, Judge Presiding


                                           ORDER

        The reporter’s record was due to be filed with this court on June 7, 2015. On July 8,
2015, the court reporter filed a notification of late record in which she stated that the reporter’s
record was not filed because ) appellant has not paid, or made arrangements to pay, the reporter’s
fee for preparing the record; and appellant is not entitled to appeal without paying the reporter’s
fee.
        We therefore ORDER appellant to provide written proof to this court within ten days of
the date of this order that the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee or that appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, appellant must file a brief with this court
within twenty days from the date of this order, and the court will only “consider and decide those
issues or points [raised in appellant’s brief] that do not require a reporter’s record for a decision.”
See TEX. R. APP. P. 37.3(c), 38.6(a).
       If appellant timely complies with this order, the reporter’s record will be due thirty days
from the date appellant files written proof showing compliance with this order.




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court